     Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 1 of 16



                    United States District Court
                     District of Massachusetts

                                    )
BENJAMIN T. PERSHOUSE,              )
Individually and On Behalf of       )
All Others Similarly Situated,      )
                                    )
         Plaintiff,                 )
                                    )
         v.                         )    Civil Action No.
                                    )    18-10800-NMG
L.L. BEAN, INC.,                    )
                                    )
         Defendant.                 )
                                    )


                          MEMORANDUM & ORDER

 GORTON, J.

     Plaintiff Benjamin Pershouse (“Pershouse” or “plaintiff”)

 brings this putative class action against L.L. Bean, Inc. (“L.L.

 Bean” or “defendant”).    Pershouse alleges that L.L. Bean

 rescinded its well-known “100% Satisfaction Guarantee”

 (“Satisfaction Guarantee” or “the Guarantee”) by inserting new

 conditions for its return policy and then applying them

 retroactively to purchases made under the original policy.

 Pershouse claims, among other things, breach of contract, unjust

 enrichment and unfair or deceptive practices in violation of

 M.G.L. c. 93A.    He also seeks to certify a nationwide class of

 similarly situated individuals, as well as a subclass of

 individuals in the Commonwealth of Massachusetts.



                                  -1-
     Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 2 of 16



     Pending before this Court are defendant’s 1) motion to

dismiss for failure to state a claim and 2) motion to strike the

nationwide class claims from the class action complaint.

I.   Background

     A.     Facts

     Pershouse is a resident of Woburn, Massachusetts.          L.L.

Bean is a Maine corporation headquartered in Freeport, Maine.

The company was founded in 1912 by Leon Leonwood Bean and

specializes in the manufacture and sale of clothing, footwear

and outdoor recreation equipment.        For decades, L.L. Bean has

publicized and been renowned for its Satisfaction Guarantee,

which promised that

     if something’s not working or fitting or standing up to its
     task or lasting as long as you think it should, we’ll take
     it back.

     This return and exchange policy contained no explicit time

limits or other conditions, and plaintiff asserts that it formed

     part of the benefit of the bargain for purchasers of L.L.
     Bean products . . . [and] has become almost entirely
     intertwined with the L.L. Bean brand.

Plaintiff alleges that L.L. Bean marketed its Satisfaction

Guarantee for years, including in signs displayed prominently in

L.L. Bean stores and outlets, on its website and in its

catalogs.

     In November, 2012, Pershouse bought a pair of women’s

indoor slippers through L.L. Bean’s website.        He alleges that

                                   -2-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 3 of 16



“[a]fter a few years of indoor use, the rubber soles of the

slippers began to flake off in large chunks”.       He does not

explicitly allege that the slippers were defective or that he

was actually dissatisfied with the quality of the slippers.          Nor

does he indicate precisely when the soles of the slippers began

to break off in pieces.

    In February, 2018, the Executive Chairman of L.L. Bean

posted a letter to the L.L. Bean Facebook page announcing that

it was updating its Satisfaction Guarantee in response to

perceived abuse by certain customers.      The letter explained

that:

    [A] small, but growing number of customers has been
    interpreting our guarantee well beyond its original intent.
    Some view it as a lifetime product replacement program,
    expecting refunds for heavily worn products used over many
    years. Others seek refunds for products that have been
    purchased through third parties, such as at yard sales.
    Based on these experiences, we have updated our policy.
    Customers will have one year after purchasing an item to
    return it, accompanied by proof of purchase. After one
    year, we will work with our customers to reach a fair
    solution if a product is defective in any way.

    The letter included a link to the full return policy.            The

full policy contained “Special Conditions” in which L.L. Bean

would not accept returns or exchanges in certain situations,

including: 1) “[p]roducts damaged by misuse, abuse, improper

care or negligence, or accidents (including pet damage)”; 2)

“[p]roducts showing excessive wear and tear”; 3) “[p]roducts

lost or damaged due to fire, flood, or natural disaster”; 4)

                                  -3-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 4 of 16



“[p]roducts with a missing label or label that has been

defaced”; 5) “[p]roducts returned for personal reasons unrelated

to product performance or satisfaction”; and 6) “[o]n rare

occasions, past habitual abuse of our Return Policy”.         That

letter was also emailed to some former L.L. Bean customers,

including plaintiff.

     In March, 2018, more than five years after Pershouse

purchased the slippers from L.L. Bean’s website, he attempted to

return them to an L.L. Bean store in Burlington, Massachusetts.

Although plaintiff presented a proof of purchase to the manager

of the store, she refused to accept the return of the slippers

because she found they were not defective.       Plaintiff alleges

that her determination was “erroneous” but does not otherwise

explain 1) how the slippers were defective, 2) why he waited so

long to return them or 3) that he was actually dissatisfied with

the quality of the slippers.     Rather, plaintiff submits that

L.L. Bean has rescinded its Satisfaction Guarantee for purchases

made before February, 2018, and has improperly denied valid

returns to stores throughout the country.

    B.    Procedural History

    In April, 2018, plaintiff filed a class action complaint in

this Court claiming 1) breach of contract (on behalf of a

nationwide class), 2) unjust enrichment (on behalf of a

nationwide class), 3) violation of M.G.L. c. 93A (on behalf of

                                  -4-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 5 of 16



the Massachusetts subclass) and 4) violation of the Magnuson-

Moss Warranty Act, 15 U.S.C. § 2301, et seq. (on behalf of a

nationwide class).   In addition, he seeks a declaratory judgment

pursuant to 28 U.S.C. § 2201 that 5) L.L. Bean’s letter in

February, 2018, constitutes a violation of law and a breach of

warranty, 6) L.L. Bean be required to honor the Guarantee with

no end date for goods purchased before the publication of the

letter and 7) L.L. Bean provide notice to past and future

customers regarding the terms of the new return and exchange

policy.

    Pershouse contends that he and members of the purported

classes have not received what was promised to them when they

bought the L.L. Bean products and thus overpaid for them.

Specifically, he asserts that he and members of the purported

classes paid a premium for a “100% Satisfaction Guarantee” when

they were actually buying “products that would become subject to

an exceptionally limited warranty”.      He concludes that he and

others were, therefore, deprived of “the benefit of the

bargain”.   Pershouse maintains that defendant’s rescission of

the Guarantee constitutes both a breach of contract and unfair

or deceptive conduct in violation of the Massachusetts Consumer

Protection Act.

    In May, 2018, L.L. Bean filed a motion to dismiss for

failure to state a claim, as well as a motion to strike the

                                  -5-
      Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 6 of 16



nationwide class claims in plaintiff’s class action complaint.

Defendant maintains that 1) plaintiff has failed to state a

claim for each count in the complaint and 2) even if some of his

claims survive the motion to dismiss, they cannot be brought on

behalf of a nationwide class because disparate state common law

and consumer protection laws apply to those claims.          For the

reasons that follow, defendant’s motion to dismiss will be

allowed.

II.   Motion to Dismiss

      A.    Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).        In considering the merits of

a motion to dismiss, the Court may look only to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 248

F.3d 1127 (1st Cir. 2000).      Furthermore, the Court must accept

all factual allegations in the complaint as true and draw all

reasonable inferences in the plaintiff's favor. Langadinos v.

Am. Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000).           Although a

court must accept as true all of the factual allegations

                                    -6-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 7 of 16



contained in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

    B.    Count I: Breach of Contract

    Under Massachusetts law, to prove a breach of contract the

plaintiff must demonstrate that 1) “there was a valid contract”,

2) “the defendant breached its duties under the contractual

agreement” and 3) “the breach caused the plaintiff damage”.

Shaulis v. Nordstrom, Inc., 120 F. Supp. 3d 40, 54 (D. Mass.

2015) (quoting Guckenberger v. Bos. Univ., 957 F. Supp. 306, 316

(D. Mass. 1997)).   Moreover, “[u]nder Massachusetts law, a

covenant of good faith and fair dealing is implied in every

contract.” Id. (“[T]he parties to a contract implicitly agree to

deal honestly and in good faith in both the performance and

enforcement of the terms of their contract.” (internal quotation

marks omitted) (quoting Hawthorne’s, Inc. v. Warrenton Realty,

Inc., 606 N.E.2d 908, 914 (Mass. 1993))).

    With respect to satisfaction guarantees on goods for sale,

Massachusetts law appears to require at least honesty and good

faith on the part of the party asserting dissatisfaction. See

Weinstein v. Miller, 144 N.E. 387, 388 (Mass. 1924) (explaining

in the context of a satisfaction guarantee on goods sold that

the seller could not allege breach of the buyer’s obligation to

pay if the buyer “acting in good faith, was actually and

honestly dissatisfied”).

                                  -7-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 8 of 16



    L.L. Bean asserts that Pershouse fails to state a claim for

breach of contract because the law of many states requires a

customer’s dissatisfaction to be reasonable and plaintiff could

not have reasonably been dissatisfied here.       Defendant submits

that normal wear and tear of a product after more than five

years of use cannot give rise to reasonable dissatisfaction.

The Court identified one Massachusetts trial court decision

applying a reasonableness standard in the context of a

satisfaction guarantee. Tessier v. Merrimack Valley Corp., No.

ESCV201001227, 2013 WL 2157166, at *4 (Mass. Super. Ct. Mar. 18,

2013) (“The Court views the claims regarding [the seller’s]

alleged failure to honor its 100% money back guarantee and its

100% satisfaction guarantee by considering what a reasonable

customer could expect from the company under the circumstances

presented here . . . .”).    The parties dispute, however, whether

that is the correct standard to apply under Massachusetts law.

    Notwithstanding that disagreement, every contract formed

under Massachusetts law contains an implicit covenant of good

faith and fair dealing.     Even assuming arguendo that the

reasonableness standard does not apply to satisfaction

guarantees under Massachusetts law, plaintiff must still

demonstrate that his dissatisfaction was in good faith.

    Here, Pershouse does not allege that he was actually

dissatisfied with his slippers, let alone that his

                                  -8-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 9 of 16



dissatisfaction was in good faith.      While he alleges that the

soles of the slippers began breaking off after several years of

use, that allegation does not insinuate dissatisfaction with the

product.   Rather, that claim just as easily infers that the

soles began breaking off as a result of normal wear and tear

after several years of use.     Moreover, the fact that Pershouse

waited five years before attempting to return the slippers

contradicts the notion that he was dissatisfied with the quality

of the product.   Based on the plain language of the Satisfaction

Guarantee contained in the complaint, the Court finds that L.L.

Bean’s policy warrants nothing more than good faith (and perhaps

reasonable) customer satisfaction.      It is not a lifetime product

replacement program for worn-out products.

    Absent allegations that Pershouse was, in good faith,

actually dissatisfied with the slippers, the Court concludes

that he has failed to allege facts sufficient to support a

plausible claim for breach of contract.       Count I of the

complaint will, therefore, be dismissed.

    While Pershouse does not specifically include a claim for

breach of warranty, he mentions that term several times

throughout the complaint.     No Massachusetts Court has ruled

explicitly on whether reliance is a necessary element for a

breach of warranty claim but District Courts have nevertheless

found that “some minimum of reliance” is required to state such

                                  -9-
      Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 10 of 16



a claim under Massachusetts law. See, Stuto v. Corning Glass

Works, Civ. A. No. 88-1150-WF, 1990 WL 105615, at *5 (D. Mass.

July 23, 1990); Fahey v. R.J. Reynolds Tobacco Co., No. CA

927221, 1995 WL 809837, at *3-4 (Mass. Super. Ct. June 12, 1995)

(noting that “[a]lthough some courts have found that reliance

need not be shown in order to prove breach of an express

warranty, the more common view has been that it is, and that

either a buyer must prove reliance in order to recover on an

express warranty or the seller must be permitted to rebut a

presumption of reliance in order to preclude recovery.”

(citations omitted) (internal quotation marks omitted)).

      Pershouse does not allege that he relied on the Guarantee

in purchasing the slippers.       Nor does he claim that he even saw

the Guarantee before he bought them.         While plaintiff avers that

the Guarantee was highly publicized, both on its website and in

its marketing materials, he does not suggest that he personally

saw the Guarantee or would not have bought the slippers but for

it.   Absent an allegation of fact to infer reliance, plaintiff

has not stated a claim for breach of warranty.

      C.    Count II: Unjust Enrichment

      To state a claim for unjust enrichment, a plaintiff must

prove 1) a benefit conferred upon the defendant by plaintiff, 2)

an appreciation or knowledge of the benefit by the defendant,

and 3) the acceptance or retention of the benefit by the

                                    -10-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 11 of 16



defendant under circumstances which make such acceptance or

retention inequitable. Stevens v. Thacker, 550 F. Supp. 2d 161,

165 (D. Mass. 2008).    The availability of an adequate remedy at

law, even if ultimately unviable, precludes a claim for unjust

enrichment. Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir.

2017).

    Pershouse claims both breach of contract and violations of

Chapter 93A.   Those available causes of action are adequate

remedies at law.   While they will ultimately be dismissed,

“[i]t is the availability of a remedy at law, not the viability

of that remedy, that prohibits a claim for unjust enrichment”.

Id. (collecting cases).    Count II of the complaint for unjust

enrichment will thus be dismissed.

    D.    Count III: Chapter 93A

    Chapter 93A is the Massachusetts Consumer Protection Act

that provides a cause of action for plaintiffs who have been

“injured by unfair or deceptive acts or practices”. Young v.

Wells Fargo Bank, N.A., 828 F.3d 26, 34 (1st Cir. 2016)

(internal quotation marks omitted) (“Under Chapter 93A, an act

or practice is unfair if it falls within at least the penumbra

or some common-law, statutory, or other established concept of

fairness; is immoral unethical, oppressive, or unscrupulous; and

causes substantial injury to consumers.” (internal quotation

marks omitted)).

                                  -11-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 12 of 16



    In order to demonstrate a legally cognizable injury under

Chapter 93A, the plaintiff must allege an identifiable injury

distinct from the deceptive conduct that is objectively

measurable. Shaulis, 865 F.3d at 11 (“The flaw in Shaulis’s

theory of injury—that the mere purchase of an item may

constitute cognizable injury, regardless of the item’s specific

qualities—is that it merges the alleged deception with the

injury . . . [and] [s]uch a purchase-as-injury claim . . .

attempt[s] to plead an assertion about a consumer’s disappointed

expectations of value in place of an allegation of real economic

loss.”); id. at 12 (“[C]laims of injury premised on

‘overpayment’ for a product, or a loss of the benefit of the

bargain, require an objective measure against which the

plaintiff’s allegations may be evaluated.”); Crane v. Sexy Hair

Concepts, LLC, Civil Action No. 17-10300-FDS, 2017 WL 8728961,

at *3 (D. Mass. Oct. 10, 2017) (distinguishing Shaulis on the

basis that the plaintiff plausibly alleged that she paid a

higher price for an inferior product based on objective

measures); O’Hara v. Diageo-Guinness, USA, Inc., 306 F. Supp. 3d

441, 458 (D. Mass. 2018) (holding that the allegation that

plaintiff paid a premium as a result of the alleged deception

was too speculative and conclusory to state a claim for injury

under Chapter 93A).



                                  -12-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 13 of 16



    Pershouse alleges that L.L. Bean used its Satisfaction

Guarantee to induce him into paying more for the slippers than

he would have otherwise.     He concludes that he did not receive

the benefit of the Guarantee when he attempted to return the

slippers after L.L. Bean changed its policy.        Plaintiff’s theory

of injury fails, however, because he does not allege an

objective measure of that purported premium.        Pershouse’s own

subjective determination of the value of the Guarantee is

insufficient to state a cognizable injury under Chapter 93A,

particularly where he has not alleged that the product was

otherwise defective or inferior in quality.        The mere fact that

he may have been deceived when he bought the slippers does not

establish a cognizable injury without some proof of a distinct

harm.   Accordingly, Count III of the complaint for violations of

Chapter 93A will be dismissed.

    E.    Count IV: Magnuson-Moss Warranty Act

    The Magnuson-Moss Warranty Act (“the MMWA”) is a federal

statute that provides a cause of action for a consumer who is

harmed by the failure of a warrantor to comply with an

obligation under a written warranty. 15 U.S.C. § 2310(d)(1).

The statute explicitly incorporates into the definition of

“consumer” his or her rights under state law. 15 U.S.C.

§ 2301(3); see also Duncan v. Nissan, Civil Action No.: 16-

12120, 2018 WL 1542052, at *8 (D. Mass. Mar. 29, 2018)

                                  -13-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 14 of 16



(“[C]ourts have interpreted the Magnuson-Moss Act to incorporate

the requirements of a state law cause of action.”).         State law,

therefore, provides the substantive law to apply to a claim

under the MMWA, “except in the specific instances in which [the

Act] expressly prescribes a regulating rule”. Walsh v. Ford

Motor Co., 807 F.2d 1000, 1012 (D.C. Cir. 1986).        One example of

a specific instance in which the MMWA prescribes a regulating

rule is § 2302 which sets out requirements for the full and

conspicuous disclosure of the terms and conditions of a written

warranty. 15 U.S.C. § 2302.

    In his complaint, Pershouse submits that he and the

purported class members “were damaged as a result of Defendant’s

breach of its written warranty”.      As discussed above, however,

plaintiff has not stated a plausible claim for breach of express

warranty because he never alleges that he actually saw or relied

upon the Guarantee in making his purchase.       Because a claim for

breach of warranty under the MMWA derives its substance from

state law, Pershouse has not stated a claim for breach of

warranty under the Act. Duncan, 2018 WL 1542052, at *8.

    In his opposition to defendant’s motion to dismiss,

Pershouse claims for the first time that L.L. Bean violated

§ 2302 of the MMWA by failing to disclose the end date or other

conditions of the Guarantee.     He makes no assertion, however,

that L.L. Bean’s disclosure of its original Satisfaction

                                  -14-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 15 of 16



Guarantee or of its new return policy was inadequate.         Rather,

Pershouse emphasizes throughout his complaint the highly-

publicized nature of the Guarantee, including its prominent

display in stores, online and in catalogs.       Moreover, he

acknowledges that L.L. Bean published the changes to its

Satisfaction Guarantee policy on Facebook in February, 2018, and

also emailed that new policy to numerous former customers

including the plaintiff.     That notification included a link to

the full terms and conditions of the new return and exchange

policy.   Pershouse does not explain how such notification was

inadequate under § 2302 or what other terms or conditions should

have been included that were not.

    For these reasons, Count IV of the complaint for violations

of the MMWA will be dismissed.

    F.    Count V: Declaratory Judgment

    Because Pershouse has failed to state a plausible claim for

relief under any of the substantive counts in the complaint,

Count V of the complaint for declaratory relief will also be

dismissed. See In re Fin. Oversight & Mgmt. Bd. for P.R., 916

F.3d 98, 111 (1st Cir. 2019).

III. Motion to Strike

    As a result of the allowance of defendant’s motion to

dismiss, it is unnecessary to address its separate motion to



                                  -15-
    Case 1:18-cv-10800-NMG Document 46 Filed 03/26/19 Page 16 of 16



strike the nationwide class claims from the complaint.         That

motion will be denied as moot.

                                 ORDER

    For the foregoing reasons,

    1) defendant’s motion to dismiss (Docket No. 23) is ALLOWED

       and

    2) defendant’s motion to strike the nationwide class claims

       (Docket No. 26) is DENIED as moot.




So ordered.


                                    /s/ Nathaniel M. Gorton______
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated March 26, 2019




                                  -16-
